COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 EDGAR CARRASCO and                                                No. 08-11-00177-CV
 GLORIA CARRASCO,                                 §
                                                                       Appeal from
                        Appellants,               §
                                                                County Court at Law No. 6
 v.                                               §
                                                                of El Paso County, Texas
 NCJ DEVELOPMENT and                              §
 ARTURO NAVAR,                                                     (TC # 2011-J00041)
                                                  §
                        Appellees.


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellants have not filed a brief or a

motion for extension of time, we dismiss the appeal.

       Appellants failed to file their brief by the due date and the Clerk of the Court sent the parties

a notice that Appellants had not filed a brief or motion for extension of time. Further, the notice

advised the parties of the Court’s intent to dismiss for want of prosecution unless one of the parties

responded showing grounds to continue the appeal. No response has been received. This Court

possesses the authority to dismiss an appeal for want of prosecution when the appellant has failed

to file her brief in the time prescribed, and gives no reasonable explanation for such failure.

TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San

Antonio 1998, no writ). Because Appellants failed to file their brief and have not responded to our

inquiry, we dismiss the appeal for want of prosecution pursuant to TEX .R.APP .P. 38.8(a)(1), 42.3(b),

and 42.3(c).
November 2, 2011
                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior), not participating